608 P.2d 215 (1980)
45 Or.App. 341
STATE of Oregon, Appellant,
v.
Frank D. KELLER, Respondent.
No. 143278; CA 16076.
Court of Appeals of Oregon.
Argued and Submitted March 10, 1980.
Decided March 24, 1980.
*216 Karen H. Green, Asst. Atty. Gen., Salem, argued the cause for appellant. With her on the brief were James A. Redden, Atty. Gen., and Walter L. Barrie, Sol. Gen., Salem.
Ronald E. Cinniger, Portland, argued the cause and filed the brief for respondent.
Before GILLETTE, P.J., ROBERTS and CAMPBELL, JJ., and TONGUE, J. Pro Tem.
PER CURIAM.
The state appeals an order made prior to trial dismissing the charging instrument on the ground that the harassment statute, ORS 166.065(1)(a), upon which the charge is based, is unconstitutional. We have twice ruled to the contrary and decline to reconsider our holding now. See State v. Keller, 40 Or. App. 143, 594 P.2d 1250 (1979); State v. Sallinger, 11 Or. App. 592, 504 P.2d 1383 (1972).
Reversed and remanded for trial.